DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 106588387 A).
In regard to claim 1, Ding discloses a fertilizer composition (e.g. flower fertilizer) [Abstract], wherein the fertilizer composition is a liquid fertilizer [Abstract] comprising Chinese medicine extracting liquid (e.g. water and extracted components; e.g. aqueous mixture) [Paragraph 0004], and a nitrogen fertilizer (e.g. urea) [Paragraph 0004], and the protocatechuic acid is present ranging from 0.47-0.49 parts [Paragraph 0004]. Wherein the liquid fertilizer, as a whole comprises 43.8 – 46.76 parts, the protocatechuic acid is present in amounts ranging from 1.48 – 1.64% at each endpoint. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	In regard to claims 6-7, Ding discloses a fertilizer composition further comprising phosphorous and potassium in the form of potassium dihydrogen phosphate [Paragraph 0004]. The reference does not disclose iron, copper, zinc, manganese and magnesium and therefore the molality of the protocatechuic is considered to meet the limitation wherein the molality of the protocatechuic acid is at least 2 times higher than molality of iron, copper, zinc, manganese, and magnesium combined.

	In regard to claim 26, Ding discloses a fertilizer composition further comprising agricultural byproduct (e.g. leek, purple cabbage) [Paragraph 0004].

Response to Arguments
The rejection of claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the cancellation of the claim.

Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.

Applicant argues Ding does not disclose protocatechuic acid and instead discloses protocatechualdehyde which is a different compound (pg. 5). This argument is not persuasive. MPEP 2120 recites:
“Prior art uncovered in searching the claimed subject matter of a patent application often includes English language abstracts of underlying documents, such as technical literature or foreign patent documents which may not be in the English language. When both the abstract and the underlying document qualify as prior art, the underlying document should normally be used to support a rejection. […] Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015).”

In this case, the machine translation of Chinese-language prior art “Ding” document (supplied in the Office Action dated 06/24/2022) discloses the following which corresponds to Paragraph [0004] of the Chinese-language document:

    PNG
    media_image1.png
    65
    725
    media_image1.png
    Greyscale

Although the translated Abstract recites a composition comprising protocatechuic aldehyde, this portion of the prior art is not relied upon in the rejection. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. An Office action supplying a full text document and/or translation may be made final if the conditions described in MPEP § 706.07(a) have been met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         October 27, 2022